Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/CN2018/096100. Applicant's claim for the benefit of a prior-filed application PCT/CN2018/096100 filed 18 JUL 2018 under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application 201710600732.8, filed 21 JUL 2017, has been filed. No English translation of the foreign priority document has been filed in the instant application.
Claim Status
Claims 6, 9, 12-14, 18, and 22 are cancelled. 23-27 are new. Claims 1-5, 7-8, 10-11, 15-17, and 19-21 are amended. Claims  1-5, 7-8, 10-11, 15-17, 19-21, and 23-27 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Species Election Requirement
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Alternate tumor-associated disorders, recited in claims 11 and 25, comprising: cervical cancer, ovarian cancer, endometrial cancer, lung cancer, liver cancer, kidney cancer, neuroblastoma, glioma, breast cancer, melanoma, prostate cancer, bladder cancer, pancreatic cancer, gastric cancer, colorectal cancer, esophageal cancer, thyroid cancer, laryngeal cancer, osteosarcoma, hematopoietic malignancy, lymphoma, or leukemia.
Alternate anti-tumor pharmaceutical agents, generically recited in claim 10 and disclosed on p. 8 of the specification, including: 
an additional oncolytic virus: a herpesvirus, adenovirus, parvovirus, reovirus, Newcastle disease virus, vesicular stomatitis virus, measles virus, or a specified combination thereof; or
a chemotherapeutic agent: 5-fluorouracil, mitomycin, methotrexate, hydroxyurea, cyclophosphamide, dacarbazine, mitoxantrone, anthracyclines (e.g., epirubicin or doxorubicin), etoposide, platinum compounds (e.g., carboplatin or cisplatin), taxanes (e.g., paclitaxel or taxotere), or a specified combination thereof; or 
an immunotherapeutic agent: immune checkpoint inhibitor, PD-L1 inhibitor, PD-1 inhibitor, CTLA-4 inhibitor, tumor-specific targeting antibody, rituximab, Herceptin, or a specified combination thereof
Alternate therapeutic agents, recited in claims 1-5, 7-8, 10-11, 15-17, 19-21, and 23-27, comprising:
an EV-D68 (unmodified or wildtype virus), recited in claims 1, 2, 10, and 23;
an isolated unmodified or wildtype EV-D68 nucleic acid (genomic RNA, genome-complementary (gc)RNA, or cDNA), recited in claims 1, 2, 8, 10, 21, and 23; or
a modified EV- D68, recited in claims 1, 3-5, 7-8, 10, 15-17, 19, 24, and 26-27;
an isolated modified EV-D68 nucleic acid (genomic RNA, gcRNA,  or cDNA), recited in claims 1, 3-5, 7-8, 10, 15-17, 19-21, 24, and 26-27.
Alternate EV-D68 genome modifications, recited in claims 3 and 15, comprising:
a substitution of an (endogenous) IRES in the 5’UTR with an exogenous IRES;
an insertion of one or more exogenous nucleic acids, recited in claims 5, 17, comprising:
a cytokine
an antitumor protein or polypeptide
a target sequence of microRNA;
a deletion of one or more endogenous genes;
a mutation of one or more endogenous genes; and 
a combination of items 1-4 above.
Alternate SEQ ID NO:s, recited in claims 7, 19, 23 and 26.
In reply to this action: 
Applicant is required to elect a single species from A) above. 
Applicant is required to further elect a single species or a single specified combination from B) above. 
Applicant is required to further elect a single species from C) 1-4 above; that is applicant must elect: 
C) 1. a wildtype EV-D68; or  
C) 2. an isolated wildtype EV-D68 nucleic acid; or  
C) 3. a modified EV-D68; or  
C) 4. an isolated modified EV-D68 nucleic acid. 
If Applicant elects C) 3. or C) 4. above, Applicant must then further elect a single species of modification(s) from D) 1. or from D) 2. or from D) 3. or from D) 4. above, or Applicant must elect D) 5. above and specify a single combination of modification(s). 
In regard to alternative species E) set forth above, Applicant must further elect a single corresponding SEQ ID NO: that is concordant with Applicant’s elections in items C)-D) above. For instance, if applicant elects C) 2. above, Applicant must elect a corresponding SEQ ID NO: that is concordant with the election of an isolated wildtype EV-D68 nucleic acid. If applicant elects a genomic sequence, Applicant’s election of a corresponding SEQ ID NO: should be to the corresponding genomic RNA sequence (genomic sequence). If Applicant elects a modified EV-D68 nucleic acid sequence, Applicant’s election of a corresponding SEQ ID NO: should be to the corresponding DNA sequence.
Applicant is required to elect single species, or single specified combinations, as described above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 12, 17, 20, 22, 30, 31, and 37.
Lack of Unity – No Special Technical Feature
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Alternative species A)-E), lack unity of invention because even though the inventions of these groups require the technical feature of an EV-D68 nucleic acid sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lau (Lau SK, et al. Scientific Reports. 2016 Apr 28;6(1):1-9).  Lau teaches isolated nucleic acids from EV-D68, (genomic RNA isolated from multiple strains of EV-D68; p. 7¶5, 8; instant claim 21). Thus, before the effective filing date of the application, Lau clearly anticipates the common shared technical feature of the application, that of an isolated nucleic acid of a genomic EV-D68. 
Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
 /KEVIN K HILL/ Primary Examiner, Art Unit 1633